TEXAS COURT OF APPEALS, THIRD DISTRICT, AT AUSTIN


                        JUDGMENT RENDERED MARCH 13, 2015



                                      NO. 03-13-00013-CR


                                   Jerry Anderson, Appellant

                                                v.

                                  The State of Texas, Appellee




    APPEAL FROM THE COUNTY COURT AT LAW NO. 4 OF TRAVIS COUNTY
      BEFORE CHIEF JUSTICE ROSE, JUSTICES PEMBERTON AND FIELD
                AFFIRMED -- OPINION BY JUSTICE FIELD




This is an appeal from the judgment of conviction rendered by the trial court. On the Court’s

own motion, we withdraw the previous opinion and judgment dated February 11, 2015, and

substitute the following opinion and judgment in their place. Having reviewed the record and the

parties’ arguments, the Court holds that there was no reversible error in the trial court’s

judgment.   Therefore, the Court affirms the trial court’s judgment of conviction. Because

appellant is indigent and unable to pay costs, no adjudication of costs is made.